Citation Nr: 0813536	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and Veteran's Social Worker


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision and an April 2007 
decision review officer (DRO) decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 2005 rating decision, the RO denied 
service connection for erectile dysfunction, diabetes 
mellitus type II, and neurosis, to include major depression 
and PTSD.  The veteran submitted a notice of disagreement 
(NOD) and substantive appeal for all three issues.  In the 
April 2005 DRO decision, the RO granted service connection 
for post-traumatic stress disorder and assigned a 50 percent 
evaluation, effective June 2003.  A temporary total 
evaluation for hospitalization over 21 days was assigned 
effective August 2006, with the 50 percent evaluation being 
reinstated in October 2006.  The RO also granted special 
monthly compensation based on loss of use of a creative organ 
and service connection for erectile dysfunction.  The veteran 
was advised of the above grant of benefits by way of a May 
2007 letter, and submitted a timely NOD and substantive 
appeal for an increased rating for PTSD.  

The Board notes that the veteran filed a timely NOD in July 
2005 for diabetes mellitus, type II, and submitted his 
substantive appeal for the disability in January 2006.  
Subsequently thereafter, during the February 2008 pre-hearing 
conference, the veteran indicated that he wished to withdraw 
his appeal for service connection for diabetes mellitus, type 
II.  The Board finds the claim of service connection for 
diabetes mellitus, type II, has been withdrawn and is no 
longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the Board 
will proceed to adjudicate only the issue described in the 
title page of this decision.  

During the pendency of the appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.  At the hearing, the 
veteran waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 50 
percent for PTSD.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the claims file reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  A May 2006 VA outpatient treatment 
record notes that the veteran is "increasingly anxious" 
about filing for social security benefits.  Thereafter, in a 
June 2006 VA outpatient treatment record, the veteran's 
social worker indicated that the veteran "will begin 
receiving Social Security next month for his PTSD."  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  Id.  The Board finds that an attempt should be made 
to obtain those records, as they are relevant to the issue on 
appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.

2.  Obtain from the SSA a copy of its 
decision(s) awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The case should then be returned to the Board for further 
consideration, as warranted. The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


